                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:14-cr-262-MOC-1

 UNITED STATES OF AMERICA                                )
                                                         )
                                                         )
                                                         )
 Vs.                                                     )                 ORDER
                                                         )
 DAVONTE ANTONIO SMITH,                                  )
                                                         )
                      Defendant.                         )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (#38). Defendant, a 29-year-old black male seeks early release

from prison under 18 U.S.C. § 3582(c)(1)(A) based on the COVID-19 pandemic. The

Government has responded in opposition to the motion.

       I.       BACKGROUND

       Defendant is serving a sentence of 121 months of imprisonment, after pleading guilty in

2015 in this Court to one count of Hobbs Act Robbery and aiding and abetting thereof, in

violation of 18 U.S.C. §§ 1951 and 2 and one count of Carjacking and aiding and abetting

thereof, in violation of 18 U.S.C. §§ 2119 and 2. Defendant’s projected release date is

November 8, 2023.

       Defendant is currently incarcerated at FCI Allenwood-Medium in White Deer,

Pennsylvania. As of November 24, 2020, BOP reported FCI Allenwood-Medium currently has

49 inmates and 2 staff members who have tested positive for COVID-19. See Federal Bureau of

Prisons, COVID-19 Cases, at https://www.bop.gov/coronavirus/ (accessed November 24, 2020).


                                               -1-



            Case 3:14-cr-00262-MOC Document 44 Filed 12/11/20 Page 1 of 5
As of November 24, 2020, BOP reported that zero inmates have died, zero staff have died, and

116 inmates and 12 staff members have recovered from COVID-19 at FCI Allenwood-Medium.

(Id.).

         On April 6, 2020, Defendant filed a request with the warden at FCI Allenwood-Medium

to be considered for compassionate release. On April 10, 2020, the warden denied his request.

On October 27, 2020, Defendant filed the pending motion seeking compassionate release under

18 U.S.C. § 3582(c)(1)(A). The Government has responded and opposes early release.

         II.    DISCUSSION

         By its terms, 18 U.S.C. § 3582(c)(1)(A) permits the Court to reduce the defendant’s term

of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court

finds, as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction”

and (ii) “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to

establish that he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,

899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

         The Sentencing Commission has issued a policy statement addressing reduction of

sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court

may reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds

that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g);” and (iii) “the reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.1



1   The policy statement refers only to motions filed by the BOP Director. That is because the

                                                -2-



           Case 3:14-cr-00262-MOC Document 44 Filed 12/11/20 Page 2 of 5
       The policy statement includes an application note specifying the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is: (I) suffering from a

serious physical or medical condition, (II) suffering from a serious functional or cognitive

impairment, or (III) experiencing deteriorating physical or mental health because of the aging

process, that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes

the possibility that BOP could identify other grounds that amount to “extraordinary and

compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

       Defendant has not asserted any conditions establishing “extraordinary and compelling

reasons” for a sentence reduction under § 3582(c)(1)(A). First, there is no evidence Defendant is

suffering from a terminal illness. Therefore, the first category of “extraordinary and compelling

reasons” is not met. Nor does Defendant meet the second category of “extraordinary and


policy statement was last amended on November 1, 2018, and until the enactment of the First
Step Act on December 21, 2018, defendants were not entitled to file motions under § 3582(c).
See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. §
3582(c) (2012). In light of the statutory command that any sentence reduction be “consistent
with applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A)(ii),
and the lack of any plausible reason to treat motions filed by defendants differently from motions
filed by BOP, the policy statement applies to motions filed by defendants as well.


                                                 -3-



         Case 3:14-cr-00262-MOC Document 44 Filed 12/11/20 Page 3 of 5
compelling reasons.” There is no evidence Defendant is suffering from a serious physical

medical condition that substantially diminishes Defendant’s ability to provide self-care within a

correctional facility. In fact, the prison warden rejected Defendant’s request for compassionate

release or sentence reduction in light of Defendant’s medical assignment of Care Level 1,

healthy or simple chronic care.

       In his request to the BOP for a reduction in sentence, Defendant claims to have “a bad

immune system.” There is no evidence in Defendant’s BOP medical records to corroborate this

assertion. The only ailments the BOP medical records reflect Defendant receiving treatment for

are varicocele of his left testicle and mild pain in his knees from playing sports. Here, Defendant

has not identified a medical condition that falls within one of the categories specified in the

policy statement’s application note. Defendant has asserted no medical condition that would

place him in the CDC’s high-risk categories for COVID-19 infection and resulting serious illness

or death. Therefore, Defendant’s condition does not constitute an “extraordinary and compelling

reason” for a sentence reduction under § 3582(c)(1)(A).

       Defendant’s request for a sentence reduction is also denied because he has failed to

demonstrate that he is not a danger to the safety of the community or otherwise merits release

under the § 3553(a) factors. The facts underlying his current conviction indicate Defendant’s

propensity to violence and endangering the community. On June 25, 2014, Defendant sold

marijuana to the victim, and shortly after the deal, robbed and carjacked the victim. During the

robbery, Defendant hit the victim with what appeared to be a gun. An unidentified accomplice

pistol-whipped the victim after the victim was pushed out of his car. Defendant drove off with

the victim’s Dodge Challenger, and the victim was dragged by the other assailant’s car into



                                                 -4-



         Case 3:14-cr-00262-MOC Document 44 Filed 12/11/20 Page 4 of 5
Beatties Ford Road. Defendant then led police on a high-speed chase on the interstate, which

culminated in Defendant’s arrest. Defendant waived his Miranda rights and told police that he

met with the victim to do a drug deal and then robbed him at the Shell station. Defendant

admitted that he had a gun and he took the victim’s car. Defendant refused to identify his

accomplice and claimed he did not know what happened to the gun.

       Defendant’s history and characteristics also weigh against early release. Defendant’s

BOP disciplinary record reveals a significant number of disciplinary violations in BOP, and

Defendant has been assessed by BOP with a PATTERN score of High-Risk Recidivism Level.

Defendant’s Criminal History Category is III and includes five prior convictions for

misdemeanor possession of marijuana in Mecklenburg County District Court and a prior

conviction for Carrying a Concealed Weapon, in Mecklenburg County District Court.

       Finally, to the extent that Defendant seeks to be released to home confinement, this Court

has no authority to direct BOP to place a defendant in home confinement. Rather, such

designation decisions are committed solely to BOP’s discretion. See 18 U.S.C. § 3621(b);

United States v. Voda, 994 F.2d 149, 151–52 (5th Cir. 1993). In light of Defendant’s record and

the totality of relevant circumstances, this Court denies the motion for a sentence reduction.

       Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (#38), is DENIED.

                                         Signed: December 11, 2020



                                                -5-



         Case 3:14-cr-00262-MOC Document 44 Filed 12/11/20 Page 5 of 5
